 



Exhibit 10.2
INVESTMENT MANAGEMENT TRUST AGREEMENT
     This Agreement is made as of September 24, 2007 by and between Seanergy
Maritime Corp. (the “Company”) and Continental Stock Transfer & Trust Company
(the “Trustee”).
     WHEREAS, the Company’s Registration Statement on Form F-1, File Nos.
333-144436 and 333-146281 (“Registration Statement”), for its initial public
offering (the “IPO”) of units (the “Units”) of the Company, each Unit consisting
of one share of common stock, par value $.0001 per share (the “Common Stock”)
and one warrant to purchase one share of Common Stock (the “Warrant”), has been
declared effective as of the date hereof (“Effective Date”) by the Securities
and Exchange Commission (the “Commission”); and
     WHEREAS, the Company has sold an aggregate of 16,016,667 warrants in a
private placement (the “Placement”) pursuant to Regulation S promulgated by the
Commission pursuant to the Securities Act of 1933, as amended (the “Act”); and
     WHEREAS, Maxim Group LLC (“Maxim”) is acting as the representative of the
several underwriters (the “Underwriters”) in the IPO; and
     WHEREAS, as described in the Company’s Registration Statement and
Prospectus filed pursuant to Rule 424(b) of the Act, (i) in accordance with the
Company’s Second Amended and Restated Certificate of Incorporation, $203,635,000
of the net proceeds of the IPO ($235,397,500 if the Underwriters’ over-allotment
option is exercised in full), (ii) in accordance with the Amended and Restated
Subscription Agreement, dated as of September 24, 2007, among the Company, Maxim
and certain purchasers, $11,415,000 of the net proceeds of the Placement
(together with the IPO proceeds, the “Base Deposit”), (iii) in accordance with
the Underwriting Agreement, dated September 24, 2007, between the Company and
Maxim, as representative of the Underwriters, an additional $4,950,000 (up to
$6,187,500 if the Underwriters’ over-allotment option is exercised in full),
representing a portion of the Underwriters’ discount (the “Contingent
Discount”), will be delivered to the Trustee as of September 24, 2007 to be
deposited and held in a trust account for the benefit of the Company, the public
holders of the Common Stock underlying the Units and Maxim. The aggregate amount
to be delivered to the Trustee, and all interest or dividend income received
with respect thereof, will be referred to herein as the “Property,” the
shareholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Shareholders,” and the Public Shareholders, the
Company and Maxim will be referred to together as the “Beneficiaries”; and
     WHEREAS, the Company and the Trustee desire to enter into this Agreement to
set forth the terms and conditions pursuant to which the Trustee shall hold the
Property;
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements herein contained, the parties hereto agree as follows:
     1. Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:
          (a) Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement, in a segregated trust account (the “Trust
Account”) established by the Trustee at J.P. Morgan Chase N.A. and at a
brokerage institution selected by the Trustee;
          (b) Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;
          (c) In a timely manner, upon the written instruction of the Company,
to invest and reinvest the Property in “government securities,” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended
(the “1940 Act”) and having a maturity of 180 days or less or in any money
market fund meeting

1



--------------------------------------------------------------------------------



 



the conditions specified in paragraphs (c)(2), (c)(3) and (c)(4) of Rule 2a-7
promulgated under the 1940 Act, as amended, as determined by the Company;
          (d) Collect and receive, when due, all principal and income arising
from the Property, which shall become part of the “Property,” as such term is
used herein;
          (e) Notify within two (2) business days the Company of all
communications received by it with respect to any Property requiring action by
the Company;
          (f) Supply any necessary information or documents as may be requested
by the Company in connection with the Company’s preparation of the tax returns
for the Trust Account or the Company;
          (g) Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company and/or Maxim to do so;
          (h) Render to the Company and to Maxim, and to such other person as
the Company may instruct, monthly written statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account;
          (i) Commence liquidation of the Trust Account upon receipt of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as Exhibit A or Exhibit B and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account as directed in the Termination
Letter and the other documents referred to therein as part of the Company’s plan
of dissolution and liquidation. The Trustee understands and agrees that, except
as provided in Section 2 hereof, disbursements from the Trust Account shall be
made only pursuant to a duly executed Termination Letter. If there is any income
or other tax obligation relating to the Trust Account or the Company as
determined by the Company, then, from time to time, at the written instruction
of the Company, the Trustee shall promptly, to the extent there is not
sufficient cash in the Trust Account to pay such tax obligation, liquidate such
assets held in the Trust Account as shall be designated by the Company in
writing, and disburse to the Company by wire transfer or check, out of the
Property in the Trust Account, the amount indicated by the Company as owing in
respect of such tax obligation;
     2. Limited Distributions of Income on Property.
          (a) If there is any tax obligation to be paid by the Company, then
upon receipt by the Trustee of a written request executed by the Chief Executive
Officer and the Chief Financial Officer of the Company, the Trustee shall
disburse to the Company by wire transfer, out of the Property in the Trust
Account, the amount indicated by the Company as required to pay such taxes.
          (b) Upon receipt by the Trustee of an officer’s certificate executed
by the Chief Executive Officer and Chief Financial Officer of the Company
certifying that such distribution pursuant to this Section 2(b) shall only be
used to pay the costs and expenses associated with the exercise of the
Underwriters’ over-allotment option, the Trustee shall distribute to the Company
up to a maximum of $742,500 of the interest income earned and collected on the
Base Deposit through the last day of the month immediately preceding the date of
receipt of the Company’s written request pursuant to this Section 2(b).
          (c) Upon receipt by the Trustee of an executed Certificate for
Quarterly Distributions, a form of which is attached as Exhibit C hereto, the
Trustee shall make quarterly distributions of the interest income earned and
collected on the Base Deposit in accordance with the Company’s instructions.
          (d) Upon receipt by the Trustee of the Termination Letter, accompanied
by an officer’s certificate executed by the Chief Executive Officer and Chief
Financial Officer of the Company requesting payment of actual expenses incurred
or, where known with reasonable certainty, imminently to be incurred by the
Company in connection with its dissolution and liquidation, including any fees
and expenses incurred or imminently to be incurred by the Company in connection
with its plan of dissolution and distribution, the Trustee is hereby authorized
to pay and shall distribute to the Company said requested amounts.

2



--------------------------------------------------------------------------------



 



          (e) Except as provided in this Section 2, no other distributions from
the Trust Account shall be permitted except in accordance with Sections 1(i)
hereof.
          (f) It is acknowledged and agreed by the parties hereto that with
respect to all requests for distributions to or on behalf of the Company
pursuant to this Section 2 the Trustee’s only responsibility is to follow the
instructions of the Company.
     3. Agreements and Covenants of the Company. The Company hereby agrees and
covenants:
          (a) To provide all instructions to the Trustee hereunder in writing,
signed by the Company’s Chief Executive Officer and Chief Financial Officer,
with a copy to the Representative. In addition, except with respect to its
duties under paragraph 1(i) and 3(h), the Trustee shall be entitled to rely on,
and shall be protected in relying on, any verbal or telephonic advice or
instruction which it in good faith believes to be given by any one of the
persons authorized above to give written instructions; provided, however, that
the Company and/or the Representative shall promptly confirm such instructions
in writing;
          (b) To hold the Trustee harmless and indemnify the Trustee from and
against any and all expenses, including reasonable counsels’ fees and
disbursements, or loss suffered by the Trustee in connection with any action,
suit or other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence, willful misconduct or bad faith.
Promptly after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. Neither the Company nor the Trustee may
agree to settle any Indemnified Claim without the prior written consent of the
other party, which consent will not be unreasonably withheld. The Company may
participate in such action with its own counsel at its own expense;
          (c) To pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to this
Agreement, as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time. It is expressly understood that
the Property shall not be used to pay such fees. The Company shall pay the
Trustee the initial acceptance fee and first year’s fee at the consummation of
the IPO and thereafter on the anniversary of the Effective Date. The Trustee
shall refund to the Company the annual fee (on a pro rata basis) with respect to
any period after the liquidation of the Trust Fund. The Company shall not be
responsible for any other fees or charges of the Trustee except as set forth in
this Section 3(c) and as may be provided in Section 3(b) hereof (it being
expressly understood that the Property shall not be used to make any payments to
the Trustee under such section);
          (d) That, in the event that the Company consummates a Business
Combination and the Trust Account is liquidated in accordance with Section 1(i)
hereof, an independent party designated by the Representative shall act as the
inspector of election to certify the results of the shareholder vote and the
Public Shareholder vote;
          (e) That the Termination Letter referenced in Sections 1(i) hereof
shall require the Company’s Chief Executive Officer and Chief Financial Officer
to each certify the following as applicable: either (A) that (1) prior to the
Termination Date, the Company has entered into a Business Combination with a
target business, the terms of which are consistent with the requirements set
forth in the Registration Statement; and (2) the Company’s board of directors
has approved the Business Combination pursuant to a unanimous written consent or
(B) that the Company failed to consummate a Business Combination prior to the
Termination Date and that the Company shall be dissolved and liquidated in
accordance with its Second Amended and Restated Certificate of Incorporation;
          (f) In connection with any vote of the Company’s stockholders
regarding a Business Combination, to provide to the Trustee an affidavit or
certificate (the “Report”) of a firm regularly engaged in the business of
soliciting proxies and tabulating stockholder votes verifying the vote of the
Company’s shareholders and

3



--------------------------------------------------------------------------------



 



Public Shareholders regarding such Business Combination. Such Report shall be
attached as an exhibit to the Termination Letter, as applicable;
          (g) As soon as practicable after the Termination Date, to instruct the
Trustee to commence liquidation of the Trust Account as part of the Company’s
plan of dissolution and liquidation.
     4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:
          (a) Take any action with respect to the Property, other than as
directed in Sections 1 and 2 hereof and the Trustee shall have no liability to
any party except for liability arising out of its own gross negligence, willful
misconduct or bad faith;
          (b) Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received written instructions from the Company given as provided herein to do so
and the Company shall have advanced or guaranteed to it funds sufficient to pay
any expenses incident thereto;
          (c) Change the investment of any Property, other than in compliance
with Section 1(c);
          (d) Refund any depreciation in principal of the Property;
          (e) Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;
          (f) The Company or to anyone else for any action taken or omitted by
it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence, willful
misconduct or bad faith. The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;
          (g) Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement; and
          (h) Pay any taxes on behalf of the Company (it being expressly
understood that the Trustee’s sole obligation with respect to taxes shall be to
initiate bank wires or issue the checks with respect thereto provided for by
Section 2(a) hereof).
          (i) Prepare, execute and file tax reports, income or other tax returns
and pay any taxes with respect to income and activities relating to the Trust
Account, regardless of whether such tax is payable by the Trust Account or the
Company (including but not limited to income tax obligations), it being
expressly understood that as set forth in Section 2(a), if there is any income
or other tax obligation relating to the Trust Account or the Company, as
determined from time to time by the Company and regardless of whether such tax
is payable by the Company or the Trust, at the written instruction of the
Company, the Trustee shall make funds available in cash from the Property in the
Trust Account an amount specified by the Company as owing to the applicable
taxing authority, which amount shall be paid directly to the Company by
electronic funds transfer, account debit or other method of payment, and the
Company shall forward such payment to the taxing authority.

4



--------------------------------------------------------------------------------



 



          (j) Verify calculations, quantify or otherwise approve requests for
distributions pursuant to Sections 1(i), 2(a), 2(b) and 2(c).
     5. Certain Rights of Trustee.
          (a) Before the Trustee acts or refrains from acting, it may require an
officers’ certificate or opinion of counsel or both. The Trustee shall not be
liable for any action it takes or omits to take in good faith in reliance on
such officers’ certificate or opinion of counsel. The Trustee may consult with
counsel and the advice of such counsel or any opinion of counsel shall be full
and complete authorization and protection from liability in respect of any
action taken, suffered or omitted by it hereunder in good faith and in reliance
thereon.
          (b) The Trustee may act through its attorneys and agents and shall not
be responsible for the misconduct or negligence of any agent appointed with due
care.
          (c) The Trustee shall not be liable for any action it takes or omits
to take in good faith that it believes to be authorized or within the rights or
powers conferred upon it by this Agreement.
          (d) The Trustee shall not be responsible for and makes no
representation as to the validity or adequacy of this Agreement; it shall not be
accountable for the Company’s use of the proceeds from the Trust Account.
Notwithstanding the effective date of this Agreement or anything to the contrary
contained in this Agreement, the Trustee shall have no liability or
responsibility for any act or event relating to this Agreement or the
transactions related thereto which occurs prior to the date of this Agreement,
and shall have no contractual obligations to the Beneficiaries until the date of
this Agreement.
     6. No Right to Set-off. The Trustee waives any right of set-off or any
right, title, interest or claim of any kind that the Trustee may have against
the Property held in the Trust Account. In the event that the Trustee has a
claim against the Company under this Agreement, including without limitation,
under Section 3(b) hereof, the Trustee will pursue such claim against the
Company and not against the Property.
     7. Termination. This Agreement shall terminate as follows:
          (a) If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall continue to act
in accordance with the terms of this Agreement. At such time that the Company
notifies the Trustee that a successor trustee has been appointed by the Company
and has agreed to become subject to the terms of this Agreement, the Trustee
shall transfer the management of the Trust Account to the successor trustee,
including, but not limited to, the transfer of copies of the reports and
statements relating to the Trust Account, whereupon this Agreement shall
terminate; provided, however, that, in the event that the Company does not
locate a successor trustee within ninety days of receipt of the resignation
notice from the Trustee, the Trustee may, but shall not be obligated to, submit
an application to have the Property deposited with the United States District
Court for the Southern District of New York and upon such deposit, the Trustee
shall be immune from any liability whatsoever that arises due to any actions or
omissions to act by any party after such deposit;
          (b) At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b); or
          (c) On September 24, 2009, when the Trustee deposits the Property with
the United States District Court for the Southern District of New York in the
event that, prior to such date, the Trustee has not received a Termination
Letter from the Company.
     8. Miscellaneous.
          (a) The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. Upon receipt of written

5



--------------------------------------------------------------------------------



 



instructions, the Trustee will confirm such instructions with an Authorized
Individual at an Authorized Telephone Number listed on the attached Exhibit D.
The Company and the Trustee will each restrict access to confidential
information relating to such security procedures to authorized persons. Each
party must notify the other party immediately if it has reason to believe
unauthorized persons may have obtained access to such information, or of any
change in its authorized personnel. In executing funds transfers, the Trustee
will rely upon account numbers or other identifying numbers of a beneficiary,
beneficiary’s bank or intermediary bank, rather than names. The Trustee shall
not be liable for any loss, liability or expense resulting from any error in an
account number or other identifying number, provided it has accurately
transmitted the numbers provided.
          (b) This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflict of laws. It may be executed in several counterparts, each one of which
shall constitute an original, and together shall constitute but one instrument.
Facsimile signatures shall constitute original signatures for all purposes of
this Agreement.
          (c) This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. This Agreement or
any provision hereof may only be changed, amended or modified by a writing
signed by each of the parties hereto; provided, however, that no such change,
amendment or modification may be made without the prior written consent of
Maxim, who, along with each other Underwriter, the parties specifically agree,
is and shall be a third party beneficiary for purposes of this Agreement; and
provided further, any amendment to Section 1(i) shall require the consent of all
of the Public Shareholders. As to any claim, cross-claim or counterclaim in any
way relating to this Agreement, each party waives the right to trial by jury.
          (d) The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the State and County of New York for purposes
of resolving any disputes hereunder. The parties hereto irrevocably submit to
such jurisdiction, which jurisdiction shall be exclusive, and hereby waive any
objection to such exclusive jurisdiction and accept such venue, and waive any
objection that such courts represent an inconvenient forum.
          (e) Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by facsimile transmission:
if to the Trustee, to:
Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson and Frank DiPaolo
Fax No.: (212) 509-5150
if to the Company, to:
Seanergy Maritime Corp.
c/o Balthellas Chartering S.A.
10, Amfitheas Avenue
17564 P. Faliro
Athens, Greece
Attn: Panagiotis Zafet
Fax No.: 30-210-9406933
in either case with a copy to:
Maxim Group LLC
405 Lexington Avenue
New York, New York 10174
Attn: Clifford A. Teller
Fax No.: (212) 895-3783

6



--------------------------------------------------------------------------------



 



and
Ellenoff Grossman & Schole LLP
370 Lexington Avenue, 19th Floor
New York, New York 10017
Attn: Douglas S. Ellenoff
Fax No.: (212) 370-7889
and
Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attn: Mitchell S. Nussbaum
Fax No.: (212) 407-4990
          (f) This Agreement may not be assigned by the Trustee without the
prior written consent of the Company and Maxim.
          (g) Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance.

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

          CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee
 
       
By:
  /s/  Frank A. Di Paolo    
 
 
 
Name:  Frank A. Di Paolo    
 
  Title:    Chief Financial Officer    
 
        SEANERGY MARITIME CORP.
 
       
By:
  /s/  Panagiotis Zafet    
 
 
 
Name:  Panagiotis Zafet    
 
  Title:    Co-Chairman of the Board of Directors and Chief Executive Officer  
 

8



--------------------------------------------------------------------------------



 



EXHIBIT A
[Letterhead of Company]
[Insert date]
Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson
     Re: Trust Account No. [   ] Termination Letter
Ladies and Gentlemen:
     Pursuant to Section 1(i) of the Investment Management Trust Agreement (the
“Trust Agreement”) between Seanergy Maritime Corp. (“Company”) and Continental
Stock Transfer & Trust Company (“Trustee”), dated as of September 24, 2007, the
undersigned hereby certify that the Company has entered into an agreement
(“Business Agreement”) with (“Target Business”) to consummate a business
combination with Target Business (“Business Combination”) on or about
September 28, 2009. Such Business Combination was approved by the Company’s
board of Directors by unanimous written consent. The Company shall notify you at
least 48 hours in advance of the actual date of the consummation of the Business
Combination (“Consummation Date”). Capitalized words used herein and not
otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.
     In accordance with paragraph 2 of Article 6 of the Second Amended and
Restated Certificate of Incorporation of the Company, the Business Combination
has been approved by the shareholders of the Company and by the Public
Shareholders holding a majority of the IPO Shares, and Public Shareholders
holding one share less than 35.0% of the IPO Shares have voted against the
Business Combination and given notice of exercise of their redemption rights
described in paragraph 3 of Article 6 of the Second Amended and Restated
Certificate of Incorporation of the Company. Pursuant to Section 3(f) of the
Trust Agreement, we are providing you with a certificate of                     
(the “Report”), the inspector of elections, which verifies the vote of the
Company’s shareholders and the Public Shareholders in connection with the
Business Combination. A copy of such Report is attached as Exhibit C hereto. In
accordance with the terms of the Trust Agreement, we hereby authorize you to
commence liquidation of the Trust Account to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company shall direct
in writing (the “Disbursement Instructions”).
     On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated or will,
concurrently with your transfer of funds to the accounts as directed by the
Company, be consummated, and (ii) the Company shall deliver to you the
Disbursement Instructions. You are hereby directed and authorized to transfer
the funds held in the Trust Account immediately upon your receipt of the
counsel’s letter, the Report and the Disbursement Instructions. In the event
that certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company of the same and
the Company shall direct you as to whether such funds should remain in the Trust
Account and be distributed after the Consummation Date to the Company or be
distributed immediately and the penalty incurred. Upon the distribution of all
the funds in the Trust Account pursuant to the terms hereof, the Trust Agreement
shall be terminated.

1



--------------------------------------------------------------------------------



 



     In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon your receipt of written instructions from the Company, the funds held in
the Trust Account shall be reinvested as provided in the Trust Agreement on the
business day immediately following the Consummation Date as set forth in the
notice.

                  Very truly yours,    
 
                SEANERGY MARITIME CORP.    
 
           
 
  By:        
 
     
 
Name: Panagiotis Zafet
Title: Co-Chairman of the Board of Directors and Chief Executive Officer    
 
           
 
  By:        
 
     
 
Name: Alexis Komninos
Title: Chief Financial Officer and Treasurer    

cc: Maxim Group LLC

2



--------------------------------------------------------------------------------



 



EXHIBIT B
[Letterhead of Company]
[Insert date]
Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson
     Re: Trust Account No. [   ] Termination Letter
Ladies and Gentlemen:
     Pursuant to paragraphs 1(i) and 2(d) of the Investment Management Trust
Agreement (the “Trust Agreement”) between Seanergy Maritime Corp. (“Company”)
and Continental Stock Transfer & Trust Company (the “Trustee”), dated as of
September 24, 2007, the undersigned hereby certify that the Company failed to
consummate a Business Combination prior to the Termination Date and that the
Company shall be dissolved and liquidated in accordance with its Second Amended
and Restated Certificate of Incorporation.
     In accordance with the terms of the Trust Agreement, we hereby authorize
you to commence liquidation of the Trust Account. The Company has appointed
[                    ] to serve as its Designated Paying Agent; accordingly, you
will notify the Company and the “Designated Paying Agent” in writing as to when
all of the funds in the Trust Account will be available for immediate transfer
(the “Transfer Date”). The Designated Paying Agent shall thereafter notify you
as to the account or accounts of the Designated Paying Agent that the funds in
the Trust Account should be transferred to on the Transfer Date so that the
Designated Paying Agent may commence distribution of such funds in accordance
with the Company’s instructions. You shall have no obligation to oversee the
Designated Paying Agent’s distribution of the funds. Upon the payment to the
Designated Paying Agent of all the funds in the Trust Account, the Trust
Agreement shall terminate in accordance with the terms thereof.

                  Very truly yours,    
 
                SEANERGY MARITIME CORP.    
 
           
 
  By:        
 
     
 
Name: Panagiotis Zafet Title: Co-Chairman of the Board of Directors and Chief
Executive Officer    
 
  By:        
 
     
 
Name: Alexis Komninos
Title: Chief Financial Officer and Treasurer    

Cc: Maxim Group LLC

1



--------------------------------------------------------------------------------



 



EXHIBIT C
CERTIFICATE FOR QUARTERLY DISTRIBUTIONS
[Insert date]
Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson
     Re: Trust Account No. [  ]
Ladies and Gentlemen:
     Pursuant to paragraph 2(c) of the Investment Management Trust Agreement
between Seanergy Maritime Corp. (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of September 24, 2007 (“Trust Agreement”),
you are instructed to distribute to the Company’s stockholders of record as of
                    , 200     , $                     of the interest income
earned on the Trust Account (as defined in the Trust Agreement) during the
quarter ended                , 200     , pursuant to the instructions attached
hereto as Schedule A. Attached hereto is a copy of the minutes of the meeting of
the Board of Directors of the Company approving the record date and
distribution, certified by the Secretary of the Company as true and correct and
in full force and effect.

                  Very truly yours,    
 
                SEANERGY MARITIME CORP.    
 
           
 
  By:        
 
     
 
Panagiotis Zafet
Chief Executive Officer and Co- Chairman    

Cc: Maxim Group LLC

1



--------------------------------------------------------------------------------



 



EXHIBIT D

     
AUTHORIZED INDIVIDUAL(S)
  AUTHORIZED
FOR TELEPHONE CALL BACK
  TELEPHONE NUMBER(S)  

Company:
Seanergy Maritime Corp.
c/o Balthellas Chartering S.A.
10, Amfitheas Avenue
17564 P. Faliro
Athens, Greece
Attn: Panagiotis Zafet Co-Chairman of the Board of
Directors and Chief Executive Officer ()
Representative:
Maxim Group LLC
405 Lexington Avenue
New York, New York 10022
Attn: Clifford A. Teller
Trustee:
Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson

1



--------------------------------------------------------------------------------



 



SCHEDULE A
Schedule of fees pursuant to Section 3(c) of Investment Management Trust
Agreement
between Seanergy Maritime Corp. and
[                    ]

                  Fee Item   Time and method of payment     Amount  
Initial acceptance fee
  Initial closing of IPO by wire transfer   $ 1,000  
 
               
Annual fee
  First year, initial closing of IPO by   $ 3,000  
 
  wire transfer; thereafter on the        
 
  anniversary of the effective date of        
 
  the IPO by wire transfer or check        
 
               
Transaction
  By wire transfer or check following   $ 250  
processing fee for
  receipt of invoice        
disbursements to Company under Sections 2(a), 2(b) and 2(c)
               

                  Agreed:    
 
           
Dated:                                        , 2007
           
 
                SEANERGY MARITIME CORP.    
 
  By:        
 
     
 
Panagiotis Zafet
Chief Executive Officer and Co-Chairman of the Board of Directors    
 
                CONTINENTAL STOCK TRANSFER & TRUST COMPANY    
 
           
 
  By:        
 
     
 
Name: Steven G. Nelson
Title: President    

1